DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
Response to Amendment
The amendment filed on June 15, 2021 has been entered.  Amendment of claims 32, 34, 41-43, 46 and 57 is acknowledged.  Claims 33, 45, 47-49, 51-53 and 55-56 have been cancelled. Claims 58-60 have been newly added. Claim 60 is withdrawn pursuant to Applicants' species election: inflammatory bowel disease filed on June 29, 2020. Claims 32, 34-35, 41-43, 46 and 57-60 are pending. Claims 32, 34-35, 41-43, 46 and 57-59 are currently under consideration in this application.
The claim objections, claim rejections under 35 USC § 112(b) as being indefinite, and claim rejections under 35 USC § 102 were withdrawn in view of Applicant's claim amendments filed 5/14/2021.

Claim Objections
Claims 58-59 are objected to because of the following informalities:
Claim 58 should be amended to recite "wherein the autoimmune disease is selected from the group consisting of" in line 1. 
In claim 59, line 2: "crohn's" should be amended to "Crohn's" and “cholitis ulcerosa” should be amended to “ulcerative colitis”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34-35, 41-43, 46 and 58-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, alleviating or stabilizing symptoms of an autoimmune disease, does not reasonably provide enablement for prophylaxis of an autoimmune disease or a sequelae of an autoimmune disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Nature of the invention. The claims are drawn to a method of treatment, alleviation, stabilizing or prophylaxis of an autoimmune disease or a sequelae of an autoimmune disease in a mammal, comprising administering a composition comprising a fermented plant material, fermented brown algae, and one or more lactic acid bacterial strains. 	
Breadth of the claims. The breadth of the clamed invention is exceedingly large and fails to receive adequate support in the specification. Claims 32, 34-35, 41-43, and 46 encompass treatment or prophylaxis of any autoimmune disease in a mammal. Claims 58-59 limit the autoimmune disease, but still encompass treatment or prophylaxis of plaque psoriasis, guttate psoriasis, inverse psoriasis, pustular psoriasis, erythrodermic psoriasis, sclerosis, allergy, inflammatory bowel disease, spondyloartropatia, spondylarthritis, psoriasisartropetia, psoreasisartropatia, Type 2 diabetes, Crohn's disease and cholitis ulcerosa.  
State of the prior art and Unpredictability. The state of the art is limited to the treatment or alleviation of symptoms.  No prior art teachings show the prophylaxis of 
Guidance in the specification and working examples. The guidance in the specification is not commensurate in scope with the claimed invention.  The description is limited to alleviation of allergic reactions (Pg. 43, Example 3), constipation (Pg. 43, Example 4), diarrhea from bacterial infection and IBD (Pgs. 43-44, Examples 5-6), and reduction of C-reactive protein levels in a patient with psoriatic arthritis (Pg. 44, Example 7).  The specification fails to provide guidance pertaining to prophylaxis of any autoimmune disease or a sequelae of an autoimmune disease.
Amount of experimentation necessary.  The above mentioned details establish that one skilled in the art would not be able to make or use the full scope of claimed invention with a reasonable expectation of success and without undue experimentation.	
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32, 34-35, 41, 43, 46 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Legarth (WO2014131422A2) in view of Shobharani (Shobharani, P. et al., Potential of marine lactic acid bacteria to ferment Sargassum sp. for enhanced anticoagulant and antioxidant properties, 2012, Journal of Applied as evidenced by Lee (Lee, Y. Effects of Diet on Gut Microbiota Profile and the Implications for Health and Disease, 2013, Bioscience of Microbiota, Food and Health, 32(1), 1-12) and Kim (Kim, E. et al., Fermented kimchi reduces body weight and improves metabolic parameters in overweight and obese patients, 2011, Nutrition Research, 31, 436-443).
Regarding claims 32, 34-35 and 58-59, Legarth teaches a fermented food/feed ingredient comprising a fermented plant product comprising one or more of plants from the genus Brassica such as oilseeds, rape, such as rapeseed, rapeseed cake, rapeseed meal, cabbages, plants of the order Brassicales, such as families Brassicaceae/Cruciferae, Capparidaceae, and  Caricaceae, and plants from the genus Drypetes, such as from the family Euphorbiaceae; having a total glucosinolate content below 1 mol/ g (DW); and one or more lactic acid bacteria strains in a total amount in the range 105-1012 CFU per gram (Legarth Claim 18).  The process for producing a dry food ingredient, step c) fermenting the food/feed product with the one or more lactic acid bacteria strains, providing a fermented food/feed ingredient (Legarth Pg. 17, line 31 – Pg. 18, line 14).  The provided fermented food/feed ingredient in step c) and/or step g) has sources of protein from at least four different protein sources selected from plant sources, algae sources (Legarth Pg. 24, lines 25-27).  Legarth teaches the fermentation process provided by the starter culture according to the invention is preferably essentially a homofermentative process (Legarth Pg. 8, lines 27-30). Legarth discloses the food/feed product for use as a medicament in the treatment and/or prevention of yeast and/or bacterial infections in an animal and/or in humans (Legarth Claim 37) and [fermented composition administered to pigs resulted in] a drop Legarth Pg. 31, line 8).  Legarth is silent on inflammatory bowel disease, but the claimed fermented composition would alleviate inflammatory bowel disease as evidenced by Lee (Lee Pg. 2, Col. 2, lines 3-8: Lactobacillus, Bifidobacterium, Streptococcus and Escherichia coli showed a protective effect against inflammatory bowel disease in human studies.  Lactobacillus and Bifidobacterium improve the clinical conditions in patients with irritable bowel syndrome).
Legarth does not teach brown algae.  Shobharani teaches LAB (lactic acid bacteria) isolated from marine environment was found to be effective in seaweed fermentation.  Higher yield and speedy recovery of bioactive molecules from Sargassum were obtained by initial saccharification using cellulase followed by fermenting with LAB under an optimum incubation period of 12 days.  The present investigation identifies a potent LAB culture, Ent. Faecium, that can enhance the anticoagulation activity two times higher as compared with control.  Further, Sargassum fermented with the same culture was found to exhibit higher antioxidant activity (Shobharani Pg. 105, ¶ 4, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legarth's method of treatment by adding the fermented brown algae taught by Shobharani to the administered composition, because brown algae has anti-inflammatory, anti-coagulant and antioxidant activities beneficial for disease treatment (Shobharani Pg. 96, Col. 2, lines 2-6: The brown algae Sargassum have been extensively exploited for their various biological activities 
Regarding claim 41, Legarth teaches the fermented food/feed ingredient provided in step c) has a lactic acid concentration of at least 50 mM (Legarth Pg. 13, lines 6-7).
Regarding claim 43, Legarth teaches a fermented dry food/feed ingredient comprising: fermented rapeseed in an amount of 5-50% by weight (Legarth Pg. 2, lines 26-28).
Regarding claim 46, Legarth teaches the fermentation process is performed at a moisture content in the range 25-60% (Legarth Pg. 12, lines 25-26).
Regarding claim 57, Legarth teaches a fermented food/feed ingredient comprising a fermented plant product comprising one or more of plants from the genus Brassica such as oilseeds, rape, such as rapeseed, rapeseed cake, rapeseed meal, cabbages, plants of the order Brassicales, such as families Brassicaceae/Cruciferae, Capparidaceae, and  Caricaceae, and plants from the genus Drypetes, such as from the family Euphorbiaceae; having a total glucosinolate content below 1 mol/ g (DW); and one or more lactic acid bacteria strains in a total amount in the range 105-1012 CFU per gram (Legarth Claim 18). The process for producing a dry food ingredient, step c) fermenting the food/feed product with the one or more lactic acid bacteria strains, providing a fermented food/feed ingredient (Legarth Pg. 17, line 31 – Pg. 18, line 14).The provided fermented food/feed ingredient in step c) and/or step g) has sources of protein from at least four different protein sources selected from plant sources, algae sources (Legarth Pg. 24, lines 25-27). Legarth teaches the fermentation process Legarth Pg. 8, lines 27-30). Legarth discloses the food/feed product for use as a medicament (Legarth Claim 36). Legarth is silent on blood cholesterol and triglycerides, but the claimed fermented composition would reduce blood cholesterol and triglycerides as evidenced by Kim (Kim Table 6, Column Fermented kimchi, Rows 1 and 2 Total cholesterol and TG (levels decrease from first to final after subjects had fermented kimchi); Pg. 440, §4. Discussion, ¶ 2, lines 1-10: Kimchi is a traditional Korean food that is made with napa cabbage and various other ingredients, which supply vitamins, minerals, and dietary fiber. Previous studies investigating the effects of kimchi have focused on individual ingredients (garlic and/or red chili) or side ingredients, such as seaweed and/or black rice.  However, the most important factor that makes kimchi such a healthy food is the process of fermentation.  Lactic acid bacteria are needed to ferment the kimchi, and these populations increase during the fermentation process).
Legarth does not teach brown algae. Shobharani teaches LAB (lactic acid bacteria) isolated from marine environment was found to be effective in seaweed fermentation. Higher yield and speedy recovery of bioactive molecules from Sargassum were obtained by initial saccharification using cellulase followed by fermenting with LAB under an optimum incubation period of 12 days. The present investigation identifies a potent LAB culture, Ent. Faecium, that can enhance the anticoagulation activity two times higher as compared with control. Further, Sargassum fermented with the same culture was found to exhibit higher antioxidant activity (Shobharani Pg. 105, ¶ 4, lines 1-11).
.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Legarth (WO2014131422A2) in view of Shobharani (Shobharani, P. et al., Potential of marine lactic acid bacteria to ferment Sargassum sp. for enhanced anticoagulant and antioxidant properties, 2012, Journal of Applied Microbiology, 114, 96-107) and further in view of Traka (Traka, M. et al. Glucosinolates, isothiocyanates and human health, 2009, Phytochemistry Reviews, 8, 269-282). 
Regarding claim 42, Legarth teaches the fermented composition having a total glucosinolate content below 1 mol/ g (DW) (Legarth Claim 18, line 8), but does not teach at least 2 mol/g glucosinolate on a dry matter basis.
Traka teaches glucosinolates and their derivatives contribute to a reduction in risk of carcinogenesis and heart disease (Traka Abstract, lines 1-19: Concurrent with the increase in our knowledge of the genetic and environmental factors that lead to glucosinolate accumulation in plants, and the role of these compounds and their derivatives in mediating plant–herbivore interactions, there has been significant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the fermented composition in Legarth's treatment method by increasing the concentration of glucosinolates above 1 mol/ g. One of ordinary skill would have been motivated to increase the concentration of glucosinolates based on Traka's disclosure that glucosinolates may contribute to a reduction in risk of carcinogenesis and heart disease (Traka Abstract, lines 1-19).

Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.  Applicant traversed the rejection of claim 32 and all dependent claims under 35 U.S.C. 103 by arguing (Arguments Pg. 5, last paragraph) the previously cited references do not teach or suggest use of the claimed composition for an autoimmune disease; however, the autoimmune disease is selected from a list including inflammatory bowel disease as recited in claims 58-59 and previously cited in original claims 33 and 36 (filed 5/8/2018). Legarth as evidenced by Lee teach the intended use of the claimed composition.
Applicant further argues (Arguments Pg. 6, 1st paragraph) that substitution of Legarth's seaweed with Shobharani's brown algae would require extensive modification without a reasonable expectation of success in improving the composition's beneficial properties for disease treatment.  Applicant asserts adding cellulose enzymes into the fermentation process of Legarth may result in undesirable or overly extensive 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/A.A.H./
Examiner, Art Unit 1657                                                                                                                                                                                            
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657